DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Double patenting rejection were withdrawn due approved terminal disclaimer filed by the applicant.
Claims rejection under 35 USC were withdrawn due to applicant cancelled rejected claims 22-28.
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/386,485 filed 12/21/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Allowable Subject Matter

Claims 2-21, 29-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on history of earlier allowed case 15/386,485   and the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, establish a secure short-range wireless session with the configurator, the secure short-range wireless session established without a user input and performed using a low-power connection; receive, responsive to establishing the secure short-range wireless session between the configurator and the enrollee computing device, configuration information of the enrollee computing device via the configuration service.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498